*654In five related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals, as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), entered July 15, 2008, as, upon a decision dated July 7, 2008, and after fact-finding and dispositional hearings, terminated his parental rights and transferred custody and guardianship of the subject children to the petitioner for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, the evidence presented at the fact-finding hearing established, by the requisite clear and convincing standard of proof, that he permanently neglected his children by continuing to abuse drugs following the children’s removal from his custody and by failing to complete, inter alia, the court mandated drug treatment program (see Social Services Law § 384-b; see Matter of Jordan F. v Bradley F, 62 AD3d 698 [2009]; Matter of Egypt K., 59 AD3d 623 [2009]; Matter of Christopher A.R., 57 AD3d 789, 790 [2008]; Matter of Laura F, 48 AD3d 812 [2008]; Matter of Sarah Jean R., 290 AD2d 511, 512 [2002]). Despite the diligent efforts of the Suffolk County Department of Social Services to help reunite the family, the father refused to address his drug abuse and cooperate with rehabilitation programs. Thus, the father failed to plan for his children’s return (see Matter of Jordan F v Bradley F, 62 AD3d 698 [2009]; Matter of Egypt K., 59 AD3d 623 [2009]; Matter of Christopher A.R., 57 AD3d at 790; Matter of Laura E, 48 AD3d 812 [2008]; Matter of Sarah Jean R., 290 AD2d 511, 512 [2002]). The best interests of the children were served by terminating the father’s parental rights and freeing the children for adoption (see Matter of Jordan F v Bradley F, 62 AD3d 698 [2009]; Matter of Egypt K., 59 AD3d 623 [2009]; Matter of David O.C., 57 AD3d 775, 776 [2008]; Matter of Jamaorqui R.B., 56 AD3d 465, 466 [2008]).
The father’s remaining contention is without merit. Rivera, J.E, Skelos, Balkin and Leventhal, JJ., concur.